              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

SATCO PRODUCTS, INC.,

             Plaintiff,
                                                   Case No. 1:21-cv-00643-TCB
      v.

SEOUL SEMICONDUCTOR CO., LTD. and                  JURY TRIAL DEMANDED
SEOUL SEMICONDUCTOR, INC.

             Defendants.


             [PROPOSED] ORDER GRANTING MOTION FOR
            EXTENSION OF TIME FOR DEFENDANT SEOUL
            SEMICONDUCTOR, INC. TO ANSWER, MOVE OR
           OTHERWISE PLEAD IN RESPONSE TO COMPLAINT

      For good cause shown, it is hereby ORDERED that Defendant Seoul

Semiconductor, Inc. shall have up to and including April 19, 2021 to answer,

move, or otherwise plead in response to the Complaint in this action.



      SO ORDERED this _____ day of March, 2021.




                                          Timothy C. Batten, Sr.
                                          United States District Judge
